Name: Commission Implementing Regulation (EU) NoÃ 1087/2011 of 27Ã October 2011 amending Regulation (EU) NoÃ 185/2010 laying down detailed measures for the implementation of the common basic standards on aviation security in respect of explosive detection systems Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  air and space transport;  transport policy;  chemistry
 Date Published: nan

 28.10.2011 EN Official Journal of the European Union L 281/12 COMMISSION IMPLEMENTING REGULATION (EU) No 1087/2011 of 27 October 2011 amending Regulation (EU) No 185/2010 laying down detailed measures for the implementation of the common basic standards on aviation security in respect of explosive detection systems (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1) and in particular Article 4(3) thereof, Whereas: (1) Commission Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (2) lays down provision on explosive detection systems. (2) Methods and technologies for the detection of explosives develop over time. In line with the evolution of the threat to civil aviation, technological developments and operation experiences both at Union and global level, the Commission should revise the technological and operation provisions relating to explosives detection systems. (3) Regulation (EU) No 185/2010 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Civil Aviation Security set up by Article 19(1) of Regulation (EC) No 300/2008, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 185/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 55, 5.3.2010, p. 1. ANNEX In Chapter 12 of the Annex to Regulation (EU) No 185/2010, point 12.4.2 is replaced by the following: 12.4.2. Standards for EDS 12.4.2.1. There shall be three standards for EDS. Detailed requirements on these standards are laid down in a separate Commission Decision. 12.4.2.2. All EDS shall meet standard 1. 12.4.2.3. Standard 1 shall expire on 1 September 2012. 12.4.2.4. The appropriate authority may permit standard 1 EDS installed between 1 January 2003 and 1 September 2006 to continue to be used until 1 January 2014 at the latest. 12.4.2.5. Standard 2 shall apply to all EDS installed as from 1 January 2007, unless a contract to install EDS that meets standard 1 has been placed before 19 October 2006. 12.4.2.6. All EDS shall meet standard 2 by 1 September 2012 at the latest, unless point 12.4.2.4 applies. 12.4.2.7. Standard 2 shall expire on 1 September 2020. 12.4.2.8. The appropriate authority may permit standard 2 EDS installed between 1 January 2011 and 1 September 2014 to continue to be used until 1 September 2022 at the latest. 12.4.2.9. The appropriate authority shall inform the Commission when it grants permission to permit standard 2 EDS to continue to be used as of 1 September 2020. 12.4.2.10. Standard 3 shall apply to all EDS installed as from 1 September 2014. 12.4.2.11. All EDS shall meet standard 3 by 1 September 2020 at the latest, unless point 12.4.2.8 applies.